 BRAKEPARTS CO.BrakePartsCompanyandUnitedAutomobile,Aerospace and Agricultural Implement Workers ofAmerica.Cases38-CA-506,38-RC-516,and38-R M-41August 28, 1969DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn April 18, 1969, Trial Examiner HerbertSilberman issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices,andrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged incertain other unfair labor practices as alleged in thecomplaint and recommended that those allegationsbedismissed.Additionally, theTrialExaminerrecommended that objections to the election held onJune 21, 1968, be overruled, and that the resultsthereof be certified.' Thereafter, General Counsel,Respondent, and the Petitioner-Charging Party filedexceptions to the Trial Examiner's Decision andsupportingbriefs.GeneralCounselandtheRespondent also filed briefs in support of certainportionsoftheTrialExaminer'sDecision.Subsequently,Respondent filed a brief in reply tothe General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththesecasestoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner to the extent consistent herewith.For reasons set forth in the Trial Examiner'sDecision,we agree with the Trial Examiner thatRespondent violated Section 8(a)(1) of the Act bycoercively interrogating employees about their unionsympathies, threatening employees, and creating theimpression that employee union activities wereunder surveillance.We also agree with the TrialExaminer's finding that Respondent's refusal toconsider an employee for reemployment because anunfair labor practice charge was being processed in'None of the violations found by the Trial Examiner occurred during thecritical period preceding the election247her behalf constituted a violation of Section 8(a)(1),(3), and (4) of the Act. For reasons set forth below,however, we find merit in the General Counsel's andCharging Party's exceptions to the failure of theTrial Examiner to find that Respondent dischargedemployee Butcher in violation of Section 8(a)(1) and(3) of the Act.The facts show that Butcher began working forRespondent in June 1967.1 At that time Respondenthad a procedure requiring the quarterly review andevaluation of the work performance of first yearemployees. At about the time Butcher completed hisfirst 3months with the Company, he was granted awage increase despite the opinion of his superiorsthatButcher's performance was not satisfactory.During the following 3 months Butcher was not ableto learn to operate the number of machines expectedof him and this was stated to him as the reason forhis exclusion from the normal wage increase at theend of his first 6 months with the Company.Nevertheless,Respondent gave Butcher anotheropportunity to try to learn to operate moremachines. By the time Butcher's 9-month reviewapproached, Butcher was able to operate the "4Kingsberry" machine, although he had not masteredcertain other equipment.Meanwhile, after receiving inquiries from otheremployees concerning possibilities of unionization,Butcher, around the first of March, contacted theUnion and obtained 50 authorization cards which hepromptly distributed at the plant. Shortly thereafterhe passed out a substantial number of additionalcards.On or about March 13 Personnel Manager Carukapproached employee Carol Erickson and asked ifshewas passing out the Union cards. Ericksondenied engaging in any such activity, whereuponCaruk then asked if she knew who was passing outthe cards. She replied it was Willis Butcher.On March 14, 1 day before the end of theworkweek and shortly before Butcher was due forhis third quarterly review and evaluation, he wasdischarged.' Respondent contends that at about thispoint, it had concluded Butcher was not going todevelop into a satisfactory employee and should beterminated.Inour opinion, Respondent's explanation thatButcher was discharged because of incompetence isnot reflective of the true motivation underlyingButcher'sdischarge.The background evidenceclearly establishes that Respondent early learned ofthe organizational attempts of its employees andimmediately displayed hostility toward unionization.Thus, as the Trial Examiner found, Respondent,'All dates, unless indicated otherwise,are 1968'Respondent has in some instances transferred employees to lessdemanding jobs when they have appeared incapable of mastering moredemanding ones.Respondent contends it nevertheless declined to offerButcher an opportunity to transfer in light of the fact that throughout hisemployment,Butcher's conduct toward female employees had been subjectof numerous complaints Additionally,Respondent contends any transferwould have involved a substantial reduction in pay for Butcher178 NLRB No 43 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDduringtheperiodconsidered,unlawfullyinterrogatedemployeesconcerningtheirunionactivitiesand the identity of union adherents,created the impression that employee organizationalactivitieswere under surveillance, and threatened todiscoverwho was working for the Union. By itsunlawfulinterrogationofemployeeErickson,Respondent, on the day prior to his discharge,discovered that Butcher was spearheading the uniondrive.And, after Butcher's discharge, group leaderWardell told an employee that Butcher wasdischarged because authorization cards had beenfound in his toolbox.WhileRespondent contends Butcher was firedbecauseofsubstandardworkperformance ingeneral,itneverthelessterminatedButcherprecipitously before the expiration of the workweekand shortly before Butcher was due his thirdquarterly review and evaluation. As the recordrevealsButcherhadengaged in no specificindiscretions which might reasonably have justifiedhisdischargepriortotheexpirationof theworkweek and without the hiring of a replacement,and as the only intervening event prior to thedischarge was Respondent's discovery of Butcher'sunion activities, we are convinced that RespondentseizeduponButcher'spoor work record as anopportunity to rid itself of an active prounionemployee. Accordingly, we find that Butcher's unionactivities were a substantial motivating factor for hisdischarge,and that by so discharging Butcher,Respondent violated Section 8(a)(3) and (1) of theAct.'THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order it toceaseanddesisttherefromand take certainaffirmative action designed to effectuate the policiesof the Act.As we have found that Respondent engaged in anadditionalunfair labor practice by dischargingWillis Butcher, we shall order that Respondent offerto Butcher immediate reinstatement to his same orsubstantiallyequivalentposition,withfullrestoration of seniority and/or other benefits hewould have enjoyed had he not been discriminatedagainst.'Accordingly,we shall also order thatRespondent make Butcher and Hosch whole for anywages lost because of the discrimination withbackpay computed in the manner set forth inF.W.Woolworth Company,90 NLRB 289, plus interestat6percentperannum as prescribed inIsisPlumbing & Heating Co.,138 NLRB 716.'Member Zagoria agrees with the Trial Examiner that the GeneralCounsel has not established Respondent'sdiscriminatorymotivation indischarging employee ButcherMember Zagoria would,therefore, affirmthe Trial Examiner's dismissal of the 8(a)(3) allegation regarding Butcher'As we adopted the Trial Examiner'sfinding that Respondent refused toconsider Sharon Hosch for reemployment in violation of Sec 8(aXi), (3),ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,BrakePartsCompany,McHenry, Illinois, itsofficers,agents, successors, and assigns, shall takethe following action:1Cease and desist from:(a)Discriminatingagainstany employees orapplicants for employment because such employeesor applicants have filed charges or have giventestimony under the National Labor Relations Act,as amended, or because charges were filed on behalfof such persons.(b)DiscouragingmembershipinUnitedAutomobile, Aerospace and Agricultural ImplementWorkersofAmerica,oranyotherlabororganizationof its employees, by discriminatingagainst applicants for employment or against itsemployees in regard to their hire, tenure ofemployment,orothertermsorconditionsofemployment or discharging employees because oftheir union activities.(c)Threatening to, or conveying the impressionthat it will, spy upon or otherwise engage in thesurveillance of the union activities of its employees.(d)Coercivelyinterrogatingitsemployeesregardingtheir,orotheremployees',unionmembershiporactivitiesandimplyingthatemployees involved with the Union will be fired.(e)Inanyothermanner interferingwith,restraining, or coercing its employees in the exerciseof the rights guaranteed to them by Section 7 of theAct.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a)Offer Sharon Hosch immediate employmentwithout prejudice to any seniority or other rights orprivileges shemight have acquired, and make herwhole for any loss of earnings she may have sufferedby reason of the unlawful discrimination against her,subject to the limitations set by the Trial Examinerand in the manner set forth in the section of thisDecision entitled "The Remedy."(b)Offer toWillisButcher immediate and fullreinstatementtohisformerorsubstantiallyequivalent position without prejudice to his seniorityand/or other privileges and make him whole for anyloss of earnings he may have suffered as a result ofthe discrimination against him in the manner setforth in the section of this Decision entitled "TheRemedy."(c)Notify the above-named employees if presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement upon application inaccordance with the Selective Service Act and theand (4)of the Act, we accordingly adopt the Trial Examiner'srecommendation that she be offered employment and be made whole inaccordance with the recommendations of the Trial Examiner BRAKEPARTS CO.UniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(d) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying, all payroll records, social security paymentrecords, time cards, personnel records and reports,and all records relevant to a determination of theamount of backpay due to Sharon Hosch and WillisButcher.(e)Post at its plant in McHenry, Illinois, copiesof the attached notice marked "Appendix."6 Copiesof said notice, on forms provided by the RegionalDirector for Subregion 38, after being duly signedby its authorized representative, shall be posted bytheRespondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced,or covered by any other material.(f)Notify the Regional Director for Subregion 38,inwriting, within 10 days from the receipt of thisDecision,what steps the Respondent has taken tocomply herewith.IT IS FURTHERORDEREDthat the complaint in Case38-CA-506, be dismissed insofar as it alleges thatBrake Parts Company has engaged in any unfairlabor practices other than the conduct specificallyfound to have constituted violations of Section8(a)(1), (3), and (4) of the Act.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for United Automobile,Aerospace and Agricultural Implement Workers ofAmerica in Cases 38-RC-516 and 38-RM-41, andthatsaidorganizationisnottheexclusiverepresentative of the employees in the unit hereininvolved, within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.`In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the worsts"a Decision andOrder"thewords"a decree of the United States Court of AppealsEnforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESTHIS NOTICEIS POSTED BY ORDEROF THE NATIONALLABOR RELATIONS BOARDAfter a trial at which all sides had the chance to giveevidence, the National LaborRelationsBoard found thatwe, BrakeParts Company, violated the National LaborRelations Act, as amended, and ordered us to post thisnotice and to keep our word about what we say in thisnoticeThe law gives you the right.To form, join or help unions249To choose a union to represent you in bargainingwith usTo act together for your common interest orprotectionTo refuse to participate in any or all of thesethingsThe Board has ordered us to promise you that:WE WILL NOT interfere with your rights.WE WILL NOT discourage membership in UnitedAutomobile,Aerospace and Agricultural ImplementWorkers of America, or any other labor organization,by refusing to hire applicants for employment or bydischarging or otherwise discriminating against any ofour employees in regard to their hire, tenure ofemployment,orany term or condition of theiremployment because of their union activities.WE WILL NOT discriminate against any employee orapplicant for employment because such employee orapplicant has filed charges or has given testimony undertheNational Labor Relations Act, as amended, orbecause charges were filed on behalf of such person.WE WILL NOT threaten to, or convey the impressionthatwe will, spy upon or otherwise engage in thesurveillance of the union activities of our employees.WE WILL NOT question any of our employees abouttheirunionmembership, sympathies, attitudes, oractivities or about the union sympathies, attitudes, oractivities of other employees, or convey the impressionthat employees will be fired for union activities.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheirrightstoself-organization,toform labororganizations, to join or assist the above-named Unionor any other labor organization, to bargain collectivelythrough representatives of their own choosing, toengage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any and all such activities.WE WILL offer Sharon Hosch employment in ourmachine shop, without prejudice to her seniority andother rights and privileges, and we will make her wholefor any loss of earnings she may have suffered byreason of our unlawful discrimination against her.WE WILL offer Willis Butcher full and immediatereinstatement to his former or substantially equivalentposition without prejudice to seniority and other rightshe previously enjoyed and we will also make him wholefor any loss of earnings he may have suffered as aresult of our unlawful discrimination against him.WE WILL notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed ForcesDatedByBRAKEPARTS COMPANY(Employer)(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialAny questions concerning this notice may be directed totheBoard's Subregional Office, Fourth Floor, CitizensBuilding,225MainStreet,Peoria,Illinois61602,Telephone 309-673-9282 250DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISION ANDREPORT AND RECOMMENDATIONS AS TOOBJECTIONS TO AN ELECTIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Trial Examiner These consolidatedproceedings were heard at Waukegan, Illinois, on variousdays between September 18 and December 11, 1968 Allpartieswere represented at the hearing by counsel, whothereafterfiledbriefs,whichhavebeencarefullyconsideredThe PleadingsThe complaint, in Case 38-CA-506, dated July 31,1968, is based upon a charge filed on June 20, 1968, byUnitedAutomobile,AerospaceandAgriculturalImplement Workers of America, herein called the UnionAs amended, the complaint alleges that Brake PartsCompany, herein sometimes called the Company or theRespondent, has engaged in and is engaging in unfairlabor practices within the meaning of Sections 8(a)(l), (3),and (4) and 2(6) and (7) of the National Labor RelationsAct, as amended. In substance, the averments of theamended complaint are that (a) On March 14, 1968, theCompany discriminatorily dischargedWillisButcherbecause he joined or assisted the Union, (b) for the samereason, on April 26, 1968, the Company constructivelydischarged Sharon Hosch by refusing her request fortransfer to an available job after the third shift, to whichshe had been assigned, was eliminated; (c) the Companyfurther discriminated against Sharon Hosch on and sinceSeptember 16, 1968, by refusing to reinstate her in herformer or in a substantially equivalent position becausethe Union filed a charge on her behalf in the instant caseand because she gave testimony in support thereof; and (d)by reason of the foregoing and other conduct therein setforth, the Company has interfered with, restrained, andcoerced employees in the exercise of the rights guaranteedto them by Section 7 of the Act. Respondent's answergenerally denies the allegations of the complaintWith respect to the representation proceedings, Cases38-RC-5 16 and 38-RM-41 Petitions having been filed onMay 8 and 10, 1968, and a stipulation for certificationupon consent election having been approved by theRegionalDirector onMay 24, 1968, an election wasconducted under the supervision of the Board on June 21,1968, in the following unitAllproductionandmaintenance employees at theEmployer'sMcHenry Illinois Plant, excluding officeclerical employees, professional employees, guards, andsupervisors as defined in the Act.The tally of ballots shows that, of approximately 189eligible voters, 60 votes were cast for the Union, 100 voteswere cast against the Union, and 10 ballots werechallengedOn June 26, 1968, the Union filed timely objections toconduct affecting the results of the electionAfter aninvestigation of the objections the Regional Director, onAugust 7, 1968, issued his report thereon. The reportshows that there are substantial and material credibilityissues raised by the objections and that the objectionsinclude allegations which are encompassed by the chargesfiledinCase38-CA-506.TheRegionalDirector,therefore, issued an order directing a hearing with respectto the objections, authorizing consolidation of said hearingwith the hearing in Case 38-CA-506, and directing theTrial Examiner designated to hear said cases to prepareand to cause to be served on the parties a reportcontaining resolutions of the credibility of witnesses,findings of fact, and recommendations to the Board as tothedispositionof the issues in the representationproceedings, and further directing that Cases 38-RC-516and 38-R M-41 be transferred to and continued before theBoardAn order consolidating said cases was issued onAugust 8, 1968Upon the entire record in the cases and from myobservation of the witnesses and their demeanor, I makethe followingFINDINGS OF FACT1THE BUSINESS OF THE COMPANYBrakePartsCompany,anIllinoiscorporation,manufactures automotive replacement parts at its plantlocated inMcHenry, IllinoisDuring the 12 monthspreceding the issuance of the complaint, which period isrepresentative of the Company's business activities, theCompany sold and shipped from said plant finishedproducts valued in excess of $50,000 to points outside theStateof Illinoisand purchased and caused to betransferred to its said plant goods and materials valued inexcess of $50,000 from States other than the State ofIllinoisRespondent admits, and I find, that it is engagedin commerce within the meaning of Section 2(6) and (7) ofthe ActIITHE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organizationwithin themeaningof Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICES ANDOBJECTIONABLE CONDUCTA. IntroductionThese cases have their roots in an organizational effortwhichbeganMarch 1968, and which the Companyvigorously opposedAn early leader in the campaign wasWillis Butcher, who was discharged on March 14, 1968The complaint alleges that he was fired because of hisunion activities.On April 27, 1968, the employment ofSharon Hosch was terminated. She also had been in theforefront of the organizational drive and the complaintalleges that she was constructively discharged because ofher union activitiesThe defenses to the discharges arethatButcherwas terminated because he was anunsatisfactory employee and that Hosch, who worked onthe third shift, rejected a transfer to another shift whenthe third shift was discontinued and, therefore, quit heremploymentThe complaint also alleges that sinceSeptember16,1968,theCompany has furtherdiscriminated against Mrs Hosch because the Union hadfiled unfair labor practice charges on her behalf.Representation petitions were filed on May 8 and 10,1968,by the Union and the Company, respectivelyThereafter, the parties entered into a Stipulation forCertificationUpon Consent Election, pursuant to whichan election was held on June 21, 1968 The Union lost theelection by a decisive margin It then filed objections to BRAKEPARTS CO.conduct affecting the results of the election and theRegionalDirector,following an investigation and theissuance of a report,directed that the issues raised by theobjections be tried at the instant hearing.In accordancewith establishedpolicy only conduct on the part of theCompany occurring betweenMay 8, when the firstpetitionwas filed, and June 21, when the election washeld,may be considered as a basis for sustaining theobjections 'As none of the conduct which I find wasobjectionable tookplaceduring this period, I shallrecommend that the objections to the election beoverruled.During the times material hereto the Companyoperated three shifts. On April 27, 1968, the third shiftwas virtually eliminated and the employees then workingon that shift were offered jobs on the first and secondshifts.The elimination of the third shift is not alleged tohave been discriminatory although in connection therewiththe complaint alleges that Sharon Hosch was unlawfullyterminated.Respondent is a subsidiary of Echlin ManufacturingCompanyThe following persons,who appeared aswitnesses or are referred to in the record, are supervisorswithin themeaningof the Actand agents of theRespondent-Frederick Mancheski--President,EchlinManufacturingCompanyDonald P.Miller--Vice President, Echlin ManufacturingCompany, in charge of personnel and industrialrelationsWilliamKnoth -- PlantManager at McHenry plantwhich is the only facility involved in this caseKenneth Heinbuck-Production ManagerFrank Caruk--- Division Person nel'Manager at McHenryplantMartin Olliges--Assistant Personnel ManagerMilton McHale- Machinery SupervisorWayne MooreSecond Shift General ForemanSamuel Neely -- ForemanJosephW. Adelt--Division Manager at McHenry plantDonald Eugene Henderlong--Superintendent of rubberarea.There is an issue as to whether Harold Wardell is asupervisor within the meaning of the Act and whetherconduct on his part, alleged to have been unlawful, maybe attributed to the Respondent.During the times material hereto Harold Wardell wasthe group leader and setup man on the first shift in therubber trim department, which is composed of 20 womenandWardellThis department and the rubber molddepartment are supervised by Donald Eugene Henderlong,superintendent of the rubber departments. Approximately100employeesworkunderHenderlong'sdirectionHenderlong testified that no supervisor is assigned to therubber trim department other than himself, but twoforemen, Ed Murphy and George Loesser, are supervisorsin the rubber mold department These foremen, who arepaid on a salary basis, supervise the first and secondshifts,respectively,and divide between themselves thesupervisionof the third shiftUnlike Foremen Murphy and Loesser, Harold Wardellispaid on an hourly basis, punches a timeclock, and wearsdungareesand a work shirt at work. According to'Goodyear Tire and Rubber Co.138 NLRB 453,GreenBay Aviation,Inc.165 NLRB No 137251Henderlong,Wardell spends 75 percent of his time eithersetting up machines or operating machines,and does notattend supervisors' meetingsOn the other hand, the character of Wardell's workdiffersfrom that of the women in the rubber trimdepartment. Although Wardell does manual work, he alsousesadeskwhich is located in the department.Admittedly,Wardell superintends the women in thedepartment. But the question is whether his authority ismerely of a routine nature or is sufficiently responsible tomeet the statutory definition of "supervisor."Wardellregularly assigns the women to machines other than theparticular ones which they normally operate He usuallymakes such assignments when employees'machines arebroken or when the production schedule does not call forthe use of the particular machines. Wardell also directsemployees regarding the parts they are to fabricate inorder to meet production schedules.' In addition, Wardellexcuses employees from work. Thus, Dorothy Hansontestified that on one occasion when she felt ill Wardellgave her permission to leave. Jeanne Hocin testified thatshe considersWardellher immediate supervisor, and on avery hot day she and two other employees were givenpermissionby Wardell to leave work at midday.'Wardell is also responsible for preparing variousreports.He fills out production reports by transcribingproduction information from the job cards which are filledout by the machine operators to other forms which areturnedintotheproductioncontroldepartmentHenderlong testified thatWardellmay also keepattendance records with respect to the employees in therubber trim department although there is no specificrequirement that he do so. More importantly, Wardellgrades aspects of the employees' performance, whichgrades are used in establishing the employees' productionbonus In doing this, Wardell fills out forms containing anumber of questions.With respect to each question,Wardell indicates whether the employee's performance isnormal, above normal, or below normal. Jeanne Hocintestified that on two separate occasions Wardell called herto his desk and showed her the scores which he gave heron the performance questionnaires.DorothyHansontestified that on one occasion Wardell told her not to lookfor a raise because she would not get one. After Wardellcompletes each performance grading sheet he turns it overtoHenderlong. The latter testified that he then evaluateseach employee himself. However, Henderlong did nottestify as to how frequently he changes Wardell's ratingsand was unable to remember when he last made any suchchange.Respondent contends that Wardell is not a supervisor.Itargues that those supervisory tasks whichWardellperforms are merely routine, clerical, perfunctory, or aresporadically exercised and do not require the use ofindependent judgment. This characterization cannot applyto the employees' performance ratings whichWardellprepares.HisevaluationsareusuallyadoptedbyHenderlong and Wardell is sufficiently confident that theywill be accepted that, from time to time, he discusses with'Sharon Hosch testified that Harold Wardell, on two different occasions,informed her that her requests for overtime work had been turned downAs it isnot clear from her testimony that the decisions had been made byWardell, I find that Hosch's testimony does not establish that Wardell hasauthority to "assign"overtime work or to makeeffectiverecommendationsin regard thereto'Hocm gave testimony purporting to show that Wardell exercisesauthorityto hire and to discharge employees I find that her testimonydoes not demonstratethatWardellhas such authority 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees the ratings he has given them. Thus, despiteHenderlong'stestimonythatthelatterpersonallyevaluates each employee, I find that Wardell has authoritytomake effective recommendations with regard to theemployees' performanceratings.As such ratings have adirect influenceuponthe production bonuses which theemployees earn, I further find that Wardell has authorityeffectively to recommend the reward of other employees,assuch term is used in Section 2(1 1) of the Act.Furthermore,Wardell's authority to transfer employeesfrom machine to machine, to direct them to do specificwork, and toreleasethem from their work, while notrequiringmanagerialskillof an high order, in thecircumstanceshere,isnotaroutinefunctionThedirection of the rubber trim department is only one ofseveralfacetsofHenderlong'sresponsibilitiesSignificantly,Henderlong did not testify as to howaccessible he is to the employees in the department. IfWardell is not a supervisor then Henderlong is indeed avery busy man. In addition to the overall supervision anddirection of both the rubber mold and the rubber trimdepartments on all shifts, Henderlong then also exercisesdetailed supervision over the first shift of the rubber trimdepartment. It is improbable that he has the time to dothat.Similarly improbable is that a department of 20employeeswouldbepermitted to functionwithouteffectiveday-to-daysupervisionAs there is nointermediate supervisor between Henderlong and Wardellthe responsibility for the direction of the daily workactivities of the employees in the rubber trim departmentmust be lodged with Wardell. Although Harold Wardellvoted without challenge in the June 21, 1968, election, I,nevertheless, find that he is a supervisor within themeaning of the Act.B. Interference,Restraint,and CoercionIBy Harold WardellInmid-March, within a week after the discharge ofWillis Butcher, Dorothy Hanson, an operator of a femcomachine in the rubber trim department, was approachedbyWardell who said that he would like to find out whowas goingto be the union steward or stewardess.' Hansonresponded that therewas no union.Wardell then said,"[D]idn't you know that Butcher was fired because .. .they found theseunioncards in his tool box?"Hanson further testified that on another occasion inmid-April,Wardell "told me that if he finds out who wasinvolved withthe union,or has anything to do with theunion, he said they wouldget nothingbut scrap, andthey would be fired "''Respondent argues that"the statement by Wardell does not assume theform of a question and, therefore, cannot constitute unlawful interrogationWardell has merely stated that he would like to find out who the stewardwould be He has not asked what employees are for the Union or whatemployees are helping to organize the Union"Ifind no merit to thisargumentHowever phrased,Wardell's remark to Hanson sought to elicitfrom her the name of the union steward SeeKing Chrysler-Plymouth.Inc, 174 NLRB No 80'On cross-examination,Hanson acknowledged that in the pretrialaffidavit she gave to a representative of the National Labor RelationsBoard she did not use the word"scrap" but the word "boots"A boot is apart that is cut on the femco machine.Ifind that Hanson was not acompletely reliable witnessNevertheless,particularly in the absence of anycontradiction,Icredit her testimony concerning her conversations withWardellEdward Schultz, who does machine maintenance work,testified without contradiction that about March 14, whilehe was checking a femco machine, Wardell came to himand "just asked me do I know anybody who belongs tothe union who has been giving [out] cards " Schultzanswered, "Don't ask me."Also, in mid-March, Wardell, who had joined a groupof female employees at a table in the cafeteria during abreak period, "said that he had heard the union wastrying to get in, and that he was going to have to try andfind out who was working for it, because he wanted to geton the good side of whoever it was so he wouldn't get intoany trouble with the union steward."Wardell's threat directed toHanson that anyoneinvolved with the Union would be fired and his statementtoHanson that Butcher had been fired because unioncards had been found in his toolbox were coercive. Also,the interrogation of employees by Wardell was unlawfullycoercive.Questioning Hanson as to who was going to bethe union steward in the context of a conversation inwhich she is advised that another employee had been firedbecause union cards had been discovered in his toolboxwould tend to cause her to apprehend that the Companywas seeking to identify the employees who support theUnion in order to discharge them or otherwise subjectthem to its resentful reprisals. Furthermore, the speech byDonaldMiller, the Company's labor relations director,made to the employees on May 2, hereinafter discussed,reveals the Company's implacable opposition towards theUnion.Although the speech was made after theinterrogation of Hanson the implications which attach toWardell's conduct become significantly more sinister whenthe Company's hostility to the Union is later dramatizedtotheemployeesbyanimportantmanagementrepresentative.Also, in the circumstances described, theinquirymade of Schultz and the threat of surveillancemade to the group of female employees in the cafeteriawere coercive. "The fact that such interrogation [andthreat may have been] madein a casualmanner during afriendly conversation doesnot lessenitsunlawful effect."Abex Corporation - Engineered Products Division,162NLRB 328, 329.I find that the above-described threats made by Wardellto Hanson and Wardell's questioning Hanson and Schultzas to the identity of theunionsteward, who was workingfor the Union and who had been giving out union cards,and his threat to a group of employees that he was goingto find out who was working for the Union, constitutedinterference with, restraint, and coercion of employees inviolation of Section 8(a)(1) of the Act2.By Frank CarukEmployee Carol Erickson testified that on March 13 or14PersonnelManager Frank Caruk came to her andinquired whether she was passing out union cards. Shedenied that she was engaged in such activity and Carukasked her whether she knew who was passing out thecards.She replied that it was Willis Butcher. Thisconversationoccurred the day before Butcher wasdischarged." I find that this incident constituted a violation'I credit the above testimony by Carol Erickson despite Caruk's denialBarbara Erickson testified that the day before Willis Butcher was fired shereceived a union authorization card from him She further testified thatJerryDoyle,whom she identified as an industrial engineer for theCompany, observed her in possession of the card and told her he would nottellCarukAs there is no proof that Doyle was a supervisor, or hadtransmitted his knowledge about Erickson's possession of the union card to BRAKEPARTS CO.of Section 8(a)(1) Such interrogation by the personnelmanagerwho is charged with implementing theCompany'semployeerelationspolicies,whichsubsequentlywere advertised as hostile to the Union,would tend to intimidate employees and to place them infear that Caruk's purpose was to identify the unionsupporters in order to limit by discharge or other meanstheirorganizationalopportunitiesThe fact that theinterrogationmayhaveprecededtheCompany'spronouncements of opposition to the Union does notattenuate the unlawful effect of the interrogationAtmost, it merely delayed the time when the impact of theinterrogation made itself fully felt3By Donald P MillerConsiderable testimony was adduced regarding a speechwhichDonaldPMiller,vicepresidentofEchlinManufacturing Company, the parent corporation of theRespondent, in charge of personnel and industrialrelations,made to the employees' Miller testified that hedelivered the speech on May 2 from a written text whichhe had prepared in advance and that he did not deviatefrom the text of the speech A copy of the text of thespeech is attached hereto as Appendix A.Miller'stestimony that he read the speech to the employees exactlyas written was corroborated by several witnesses called byRespondent On the other hand, witnesses for the GeneralCounsel testified that during the speechMillermadestatements which do not appear in the prepared text andsome of General Counsel's witnesses testified that thespeech took place later than May 2 1 credit Miller andfind that the text of the speech which was introduced inevidence by Respondent was delivered by him verbatim togroups of Respondent's employees on May 2, 1968The speech is a clear undisguised expression ofopposition to the UnionMore than that it reflectsRespondent's unmistakable hostility to the Union. Forinstance,intheopeningparagraphMillersays."Unfortunately, this visit is not for a pleasant purpose.[Y]ouwill remember us discussing this ugly subjectbefore.Ihave come up here to talk to you about avery serious matter -the future well being of this plant andyour jobs " The balance of the speech continues the sametheme of emphasizing Respondent's indignation because oftheUnion's organizing campaign and of prognosticatingthedireconsequenceswhichwould likely follow theUnion's successAs an example, for following appears inhis speech, "our shareholders will send us a big padlockand we're out of business " As Miller testified, the speechwas carefully prepared and rehearsed The text reflects anobvious intention to discourage and frighten the employeesfrom supporting the Union. Miller and those who mayhave assisted him, if any, in preparing the speech wereseeking to skirt the line of legality without oversteppingthe bounds of permissible campaign propaganda It is notsurprisingthatemployeesmay have misinterpretedpreciselywhatMiller said and understood him to havemade the direct threat that the Company would go out ofbusiness if the Union were to be successful in itsorganizing campaignHowever, absent latent or patentambiguities the lawfulness or unlawfulness of the speechmust be judged not upon the interpretation placed upon itby the audience who heard it but upon the language thatanymember of management,tfindno significance in the foregoingtestimony of Barbara Erickson'Miller delivered the speech to three different groups of employees onthe same day253was used. I am of the opinion that the speech does notviolate Section 8(a)(1) of the Act'General Counsel in his brief does not contend that thewrittenspeechMillerclaims to have delivered wasunlawful but argues that statements attributed to him byGeneral Counsel's witnesses and denied by Miller wereunlawful I have resolved this conflict in favor of MillerCharging Party argues that two portions of the speechasMiller claims to have delivered it were unlawful. First,Charging Party refers to the followingAnother way they may have lied to you about those[authorization] cards is by saying no one will ever knowifyou signed oneMany times employees have to geton the witness stand in open court and swear underoath that you signed a card.According to Charging Party, "[t]he statement is offensivebecause it is a threat. The secrecy of an employeesignature which is basic to the purposes of the Act isbeingunderminedThe Company is threatening theemployees and telling them that their secrecy will beinvaded The Company is saying,` if you sign this card wemay find out about it 'This is intimidation and abig-brother-is-watching-you attitude which is inimical tothepurposes of the Act " I do not agree with thisargumentWhile the quoted statementmay causeemployees to become apprehensive about signing anauthorization card,Miller did no more than describe whatin fact has happened in other situations'Second, Charging Party refers to the followingFurthermore,ifyoudidsignone[unionauthorization card] without knowing all the facts, youhave a legal right to get it back by asking for itWeintend to protectyourlegal right, so if you ask for yourcard and it is not immediately returned to you,we wantto knowIf they refuse to give back a card, we canhave it invalidated legally for you [Emphasis supplied ]Charging Party argues that "[t]he Company is thusvolunteeringlegalservicesforitsemployeesTheCompanyisalsointerjectingitselfintotheemployee-union dialogueHaving informed the employeesearlier that their signature on the union card might bedisclosed to the Company, the Company now says, `Wewant to know ' This goes beyond making arguments in anelection campaign. The Company is seeking informationabout whoisagainst(and who is for) the Union And theCompany is offering aid to those who support its position.The Company is saying that it can get the card back, andis offering to assist the employee in doing so Suppose theshoewas on the other foot and the Company wereassisting the Unionin signingthe cards Surely this wouldbe illegal. By the same token, this offer to undermine theUnion's accumulated strength, particularly when coupledwith the other practices of the Company, was a violationof the Act. Furthermore, it is a particularly reprehensiveform of interrogation."While I am not unsympathetic with the ChargingParty's argument and believe that this portion of Miller'sspeech, as well as other portions, is dust a hairline awayfrom infringinguponemployees'protectedrights,nevertheless, I find that the quoted three sentences do notviolate the Act. Essentially Charging Party's contention isAs thespeech was deliveredbefore therepresentation petitions werefiled, it is unnecessary to consider whether it contains sufficient distortionsof law andof factsto have influencedunfairly theresults of the election,or whether it was cleverly phrased to mislead inattentive listeners'Cf RJ Reynolds Foods.Inc .168NLRB No47,Forenta,Inc,165NLRB No74, Safeway Cabs, Inc,146 NLRB 1334 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the quoted language is a subtle form of unlawfulinterrogation and in addition is an unlawful attempt toinvolve itself in employee-union dealingsAs the speech was made to relatively large groups ofemployees,no individual employee was under anycompulsion to respond either then or later and there is noevidence that any employee did respond or that theCompany at any later date sought to obtain informationfrom any employee about requests for the return ofauthorization cardsEven if the phrase, "we want toknow," is interpreted not as a rhetorical expression, but asa request to the employees, the Company was not askingfor information which would identify the union adherents(only those-which necessarily would not be many-who (I)voluntarily tell the Company that, (2) they had asked forthe return of their authorization cards, and (3) had beenrefused would be identified) so there was no sound basisfor employees to believe that the Company was seekingthe requested information in order that it might engage inreprisals against those who were supporting the Union.'°Charging Party cites no case in support of its argumentthat by the quoted language the Company was unlawfullyinterjecting itself into the "employee-union dialogue "Perhaps an employer who takes action to compel a unionto return an employee's authorization card, even if theemployer takes the action at the employee's request,violates Section 8(a)(1) of the Act because by so doing theemployer infringes upon the right of the employee to joinor assist a labor organization or to refrain from joining orassisting a labor organization without interference, wellmeaning or otherwise, from his employer " However, inthis case, there is no evidence that the Company took anysuch actionMiller merely advised the employee that theCompany was ready to act for them if asked Not havingbeen asked the Company did not act and therefore did notengage in the potentially unlawful conduct."4 By Frederick MancheskiOn the day before the election Frederick Mancheski,president of Respondent's parent corporation, who earlierhad made a speech to the employees, greeted DorothyHanson as he walked by her machine She took advantageof the opportunity to engage him in a conversation aboutthe employees' production bonus According to Hanson,"And I wanted to find out whether or notif they weregoing to change back to the weekly bonus, and wanted tofind out if it could be done, and I spoke to him, and Iasked him, I said, 'Mr Mancheski, is there anything youcould do about it') Did you know that is why the peopleare against the company and more for the union, wasbecause on account of it took their weekly bonus awayand gave the three months ""' According to Hanson'sfurther testimony, "He said, yes, there was something hecould do about it, and I asked him what could be doneHe said he could change it at any time he wanted to, andIsaid, any time, and he said yes And I says, 'Even beforethe election)'He said, 'Yes, it could be changed rightnow, if it would . please the people and bring them, thepeople, for the company instead of the union "'"I do not believe that the clause in the speech,"if you ask for your cardand it is not immediately returned to you, we want to know," can beinterpreted as a device for indirectly polling the employees as to whether ornot they support the Union"But seeLeeds and Northrup Company.155 NLRB 1292"1 credit Miller's denial of testimony by Patricia Strong that in April , inthe presence of other employees,Miller interrogated her about the Unionand who was supporting the UnionHanson had raised the same subject with Donald PMiller on two earlier occasions 1d The first time she spokewithMillerwas on May 2, after his speech to theemployees, and the second time was on the same day ortheday before she spoke with Mancheski On bothoccasionsMiller refused to talk to her about the subjectexplaining that his remarks might be construed to be anunfair labor practice " According to Hanson's furthertestimony, there has been no change in bonus either beforeor after the election 16This incident is relied upon to support the allegationthat the Respondent promised its employees economicbenefits to induce them to reject the Union. Respondent,however, argues that even accepting Hanson's version oftheevent,Mancheski did not make any promise ofbenefitAccording to Respondent, "When asked byHanson if he could do anything about the bonus system,he responded, in effect, that he, being president of thecorporation,could, if he desiredto,change the bonussystem. He did not make any statements which indicatedin any way that he had any desire or plans to change thebonus system."" Respondent argues further, "Mancheski,being president of the corporation, could obviously changethe bonus system if he wanted to, and it would have beeninaccurate and unconvincing for him to tell Hanson thathe could do nothing about it."A second argument advanced by Respondent is thatHanson's further question to Mancheski, namely, whetherthe bonus could be changed prior to the election, "clearlyindicates that Hanson's purpose in asking the questionwas to attempt to entrap Mancheski into committing anunfair labor practice." Hanson had twice been advised byMiller, the last time only shortly before her conversationwithMancheski, that he could not discuss the bonusquestion with her because his remarks might be construedtobe an unfair labor practiceNevertheless,Hansonaddressed the same questions to MancheskiWhile thesefactsmay not spell out a conscious purpose to entrap theCompany into committing an unfair labor practice, theyreflect the fact that, despite earlier failures,Hansonpersisted in her attempt to elicit a favorable promise fromsome responsible representative of the Company. If as aresult an official finally makes an unguarded remark, itwould be exaggerating the effect of such remark tocharacterize it, as General Counsel and Charging Partyseek to do, as unlawful interference with employees'protected rightsMancheski did not promise that he wouldchange the frequency of the bonus payments In thecircumstances described, there is no warrant to stretch theremark attributed to Mancheski by Hanson as a veiledpromise that the change in bonus payments would be"Her reference is to a change in the frequency of payment of theproduction bonus from a weekly basis to a quarterly basis"Neither General Counsel nor Charging Party in their briefs contendthat the Act was violated by reason of anything Miller said to Hanson inthese two conversations"To the extent that the testimony of Hanson and Miller conflict,IcreditMiller's version"Mancheski was not a witness at the hearingTherefore,Hanson'stestimony concerning her conversation with Mancheski is uncontradictedHanson also testified that Edward Schultz was present during herconversationwithMancheskiAlthough Schultz was a witness at thehearing, he did not corroborate Hanson with respect to her conversationwithMancheski"General Counsel argues "While one may quibble over Mancheski's useof the word could, set in context Mancheski promised to change the bonussystem if the employees refrained from voting for the union and only thefiling of charges and objections to the conduct of the election stopped himfrom instituting those changes after the election " BRAKEPARTS CO.255made if the Union should lose the election 18 Accordingly,IfindthatHanson'stestimonyconcerningherconversation with Mancheski proves neither a violation ofSection 8(a)(I) nor establishes grounds for upsetting theresults of the June 21 election "°5By other alleged conductGeneralCounsel and Charging Party point to avituperative letterwhich the Company sent to theemployees on June 7, 1968, a copy of which is attachedhereto as Appendix B, as being unlawfully coerciveAlthough the letter disparages the Union, states that theUnion'spurpose is to get "their hands into [theemployees']pocketbooks," stresses the possibility ofstrikes arising from union representation, and emphasizes"themiseries and hardships that come from a UAWstrike to try to force acceptance of their demands," onlythe following paragraph of the letter is alleged to beunlawful4The Company has the right topermanently replacestrikers theminute they walk out of the door! Thismeans that when the strike is over the replaced strikershaveno jobs'The contention is made that the quoted statement is falseandmisleading.The argument is that the quotedparagraph does not distinguish between an economicstrike and an unfair labor practice strike and does notdescribe the employees' rights to reinstatement In thecase of an economic strike the paragraph is claimed to bemisleading because strikers, even if permanently replaced,remain employees and, if they unconditionally apply forreinstatement, they are entitled to reinstatement upon thedeparture of the replacements 2° It is further argued thatthefalseandmisleading nature of the statement isaggravated in the case of an unfair labor practice strikebecause then the employees are entitled to their jobs backupon making an unconditional request for reinstatementeven if it requires dismissal of the replacementsInsofar as it goes the Company's statement is correctIt is true, as General Counsel properly points out, that theparagraph does not contain a complete delineation of allthe possibilities thatmight occur However, the letter inquestion was circulated 2 weeks before the election. In thenormal course of events, undoubtedly, the Union obtaineda copy of the letter and had ample opportunity, if it choseto exercise such opportunity, to respond to the statementinquestion and to discuss the rights striking employeeshave to reinstatementAs the Respondent was careful inits letter to disclaim any intention of provoking a strike,and as the letter contains no unlawful threat, I find thattheparagraph quoted above neither violates Section8(a)(I) of the Act nor constitutes a ground for settingaside the election herein 2iGeneralCounsel relies on a pretrial affidavit ofLeonard Lawton to support certain allegations of thecomplaint Lawton was a reluctant witness who appearedat the hearing only after the General Counsel sought andobtained enforcement of a subpena by a District Court ofthe United States At the hearing Lawton repudiated hispretrial statementHe testified that he was intoxicated atthe time he gave the statement to a Board agent Lawtondid not impress me as being a truthful witness Apartfrom other technical considerations, I neither accept astruthful and reliable Lawton's testimony at the hearingnor the statementsmade in his pretrial aff idavit.Accordingly, as the alleged incriminatory matters found inLawton'saffidavitwere substantially repudiatedbywitnesses called by Respondent, I find that no unfair laborpractices may be based thereonC. The Discharge of Willis ButcherWillis Butcher was hired by the Company on June 1,1967,asa setup man In his employment interviewButcher represented that he was qualified and experiencedto do setup work At the time he was hired and during theperiod he worked for Respondent, the Company washavingdifficultysecuringqualifiedsetupmen foremploymentButcherwas discharged approximately 9months later on March 14, 1968 During the 2 weekspreceding his termination he actively distributed andsolicited signatures to union authorization cardsGeneralCounsel contends that he was terminated because of thefear, "that Butcher's protected activity would bear fruit"Respondent's defense is that Butcher was discharged forcauseAccording to Respondent, Butcher's work wassubstandardand, in addition, he behaved offensivelytowards the female employees in the plantRespondentfollowsapolicywhereundertheperformance of all employees is reviewed and evaluated atthe end of their 3d, 6th, 9th, and 12th months ofemployment during their first year with the Company andsemiannually thereafter during the next 4 years of theiremploymentBefore Butcher had completed his first 3 months withtheCompany, Plant Manager William Knoth informedButcher that his work was not satisfactory Nevertheless,Butcher's wage rate was advanced to the base or "quota"rate for the setup man classification.32 At this time KnothandForemanSamuelNeely,whowasButcher'simmediate supervisor, decided to restrict Butcher's workactivitiesprimarily to the No. 4 Kingsberry and theportholemachinesPrior theretoButcher had been"floating the line," that is, attempting to set up a varietyof machines, as do the other setup men in the department?lUpon the completion of 6 months of employment,PlantManager Knoth informed Butcher that he would not"There is noevidence inthe recordthat anyone other thanHanson wasdissatisfied with the bonus arrangementThere is no evidence that Hansonwas a spokeswomanfor the employees or that Mancheskithought she wasIt is improbablethatMancheski,on the basisof thesingleconversationwithHanson,intended to promise that he would change Respondent'smethod of paying productionbonuses"ColecraftManufacturingCo v N L R B,385 F 2d 998, 1003 (C A2)"Laidlaw Corporation.171NLRB No 175"The Board will not lightlyset aside anelection"[A]bsoluteprecisionof statement and completehonesty are not alwaysattainable in an electioncampaign norare they expected by the employeesWe believe that anelection should be set aside only where there has been a misrepresentationor other similar campaign trickery,which involves a substantialdeparturefrom the truth,at a time which prevents the other party or parties frommaking an effectivereply, so thatthe misrepresentation,whether deliberateor not, may reasonably be expected to have a significant impact on theelection "Hollywood Ceramics Company,140 NLRB 221, 223-224 SeealsoTexas Boot Manufacturing Company,Inc.143 NLRB 264"The Company'spersonnel transaction form contains the followingremarks "Completion of 90 day probationaryperiodQuotarateeffective9-5-67 "As ofsaiddateButcher received an increase of 18 centsrepresenting an advance from the starting rate to the quota rate for his joband an additional 8 cents representing a general across-the-board increasegiven to all employees"The othersetupmen in the department normally setup and repairabout 12 different machines 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe recommended for the normal increase in wage ratebecause he could not set up a sufficient variety ofmachinesHowever, Butcher again was assigned to "floatthe line" in order to give him an opportunity to learn howto set up the other machines in the departmentDuring the period of his employment, many complaintswere made by female employees that Butcher was puttinghis hands on them, pinching them, and using offensivelanguage in their presenceOn more than one occasionPlantManagerKnothwarnedButcherabout suchconductWhen the time approached for Butcher's 9-monthreview, Neely recommended his termination According toNeely, Butcher could do an adequate job in setting up the4 Kingsberry, but never mastered how to set up the othermachines " Based upon Neely's recommendation and hisown observations, Knoth decided to terminate ButcherKnoth testified that he decided against transferringButcher to another job because any transfer would involveasubstantialcut in pay and also because of thecomplaints that had been received regarding Butcher'sbehaviorKnoth notified Butcher of his termination onThursday, March 14, just before the end of his shift "Butcher was the leader of the organizational effort atRespondent's plantButcher testified that, after he hadreceived several inquiries from employees concerning thepossibilities of unionization, he contacted the Union onMarch 2, 1968 He obtained 50 authorization cards whichhe began distributing the next dayOn March 10 hereceived a substantial number of additional cards anddistributed them to employees on March 11, 12, 13, and14According to Butcher's further testimony, he did nottry to conceal the fact that he was passing out unionauthorizationcardsand he passed out cards in thecafeteria, inwork areas, and in the washrooms, andcollected about 48 signed cards t"Respondent denies that it had knowledge of Butcher'sunion activities at the time that he was dischargedHowever, I have found that on March 13, Carol Ericksoninformed PersonnelManager Caruk, in response to thelatter'sunlawful interrogation, that Butcher had beendistributing authorization cardsIn spite of Respondent's knowledge of Butcher's unionactivities and its strong opposition to the organization ofitsemployees, it committed no violation of the Act bydischarging Butcher unless Butcher's union activities was amotivating factor in the decision to terminate him Therecord establishes the existence of adequate cause forButcher's dischargeHis performance as a setup man wasunsatisfactory and he was informed of such fact at the endof each of his two review periods In addition, he waswarned on several occasions about his offensive behaviortowards the female employees in the plant Respondent'switnesses testified that there was no improvement onButcher's part during the last 3 months of his employment"Butcher acknowledged that the only machine he was able to set upcompetently was the 4 Kingsberry"Butcher testified that following his exit conversation with Knoth hereturned to the machine shop and informed Neely that he had been firedNeely asked why and he said it was because his performance was not up toparAccording to Butcher,Neely replied,"Well, I can't understand that,because I gave you a good report"Neely'sversion of the conversation,which I credit,is entirely differentAccording to Neely,he asked Butcherwhy he had been discharged and Butcher stated it was because he was aunion organizer"Butcher testified that he kept the blank cards in his toolbox He furthertestified that employees who signed cards either gave the signed cards tohim in person or deposited them in his toolboxandevenButcherdidnotattemptanyseriouscontradiction of such testimony Charging Party poses thequestion, why was not Butcher discharged much sooner ifhis performance was as unsatisfactory as it is representedto have been by the Company As the question was notasked at the hearing the answer is a matter of speculationOne possible answer may lie in the fact that the Companywas finding difficulty in hiring setup menGeneral Counsel advances some finely spun argumentsto support his thesis that Butcher's union activities were asignificant influencing factor in the Company's decision todischarge him First, General Counsel asks why Butcherwas not transferred to another job, if he was anunsatisfactorysetupman, in accordance with theCompany's practice of transferring men who do notsatisfactorily perform the jobs to which they are originallyassignedKnoth answered the question by testifying thatButcher's conduct in relation to the female employeesmade him unsatisfactory in any job and also any job towhich he could be transferred would involve a substantialreduction in payGeneralCounselnextasks,"Why then did theRespondent fireButcherbeforeadifficulttofindreplacement was secured, and why did Respondent fireButcher on Thursday when his normal work week endedon Friday " The answers to these questions are notnecessarily unfavorable to Respondent's defense. First,although Respondent had not made advance arrangementsto hire a replacement for Butcher, there is no evidencethatitsproductionsufferedbecauseofButcher'sterminationSecond, there is no evidence in the recordthat itwas unusual for the Company to terminateemployees before the end of their workweek Thus, theanswerwhichGeneralCounselgives,namely that"Respondent found it necessary to fire Butcher with suchunseemlyhastebecause they feared that Butcher'sprotected activity would bear fruit" is not the necessaryanswer to the questions posedNext,GeneralCounselargues,"Itwasmerecoincidence thatButcherwas fired approximately thesame time he was due for the 9 months review Thistimingwas due to the discovery of Butcher's unionactivity "The argument can just as readily be turnedaround namely, that it was mere coincidence that Butcherhad begun his union activities at or about the time he wasdue for the 9 months' review " General Counsel furtherargues, "Butcher may not have been the most satisfactoryemployee, but his standard of performance was adequateButcher had been retained at the three months review andeven given a raise when Knoth stated that a month afterButcher was hired, he knew Butcher could not make it Atthe 6 months review, Butcher was again retained Duringthe interval between the 3 months and the 9 monthsreviewsNeely and Knoth spoke to Butcher on severaloccasions about his work, but they never warned him oncethat his job was in jeopardy until he was unlawfullydischarged on March 14, 1968 The reasonable employerwouldwarn an employee that his work was notsatisfactory and that he will be terminated unless his workimproves It is only fair to assume that Butcher was nottold his job was in jeopardy because he was not in dangerof losing his job until he engaged in protected activity " Ifind this argument unconvincingWhen an employee isinformed as many times as Butcher was informed during"If one were to speculate, a plausible hypothesis would be that Butcher,anticipating that he might be discharged upon the completion of his 9month's review,attempted to forestall the discharge by obtaining unionbacking BRAKE PARTS CO.257his9months of employment that his work wasunsatisfactory and that his conduct in the plant had beenthe subject of complaint by other employees, it is entirelyunnecessary and superfluous for the employer to add thatunless there is improvement he will be dischargedContrary to General Counsel, it is my opinion that thereasonableemployerwould expect the employee tounderstand that if there is no improvement he might bedischargedand I further believe that the normal,reasonableemployeewouldunderstandinsuchcircumstances that his job was in jeopardy.Finally, General Counsel argues that because Knoth didnotgiveButcherawrittenwarning regarding hisdeportment towards the female employees that suchmisconductwas not considered seriousAccording toKnoth,Butcher was discharged because his work wasunsatisfactoryThus, his behavior towards the femaleemployees was not the assigned reason for his discharge.However, he was not given the opportunity to transfer toanother position for two different reasons, namely, that itwould involve a substantial cut in pay which probablywould cause him to become disgruntled, and that hisbehavior towards the female employees made him agenerally undesirable employee The absence of a writtenwarningdoesnotmean that Respondent condonedButcher's behaviorThe fact that Butcher was discharged on the day aftertheCompany's personnel manager learned of his unionactivities raises a suspicion that the Company dischargedButcher for such reason This suspicion is strengthened bythe further fact that the Company was vehemently hostileto the organization of its employeesHowever, despitesuch suspicions, I find that General Counsel has notproved by a preponderance of the evidence that Butcher'sunion activities were a motivating factor in Respondent'sdecision to discharge him, and to the contrary, I find thatRespondent discharged Butcher for a cause 28SharonHosch began working for the Company inFebruary 1968 as an operator of a femco machine on thethird shift.29 At the time she was hired Hosch advised theCompany that she could work only on the third shift.Hosch continued to work on the third shift until the shiftwas eliminated on April 27, 1968.Hosch became active in the Union's organizationalcampaign when, on March 19, 1968, at the request ofemployee Ed Schultz, she signed a union authorizationcardand received from him about 50 cards fordistribution. She passed out approximately 13 cards to the18employees on the third shift and distributed theD The Alleged Discrimination Against SharonHosch"In making this findingIhave not overlooked the testimony of DorothyHanson that group leaderWardell, whom I find to be a supervisor withinthe meaningof the Act, told her thatButcher hadbeen discharged becausetheCompanyfound union cardsinhis toolboxAlthoughWardell is asupervisor within the meaningof the Act,he was not generally treated as apart of management He was paidon an hourlybasis, unlike the foremenand other recognized supervisors,and did not attend themeetings of thesupervisorsThere is noevidence indicating howWardell gainedaccess tothe information he imparted to Hanson Furthermore,itdoes not appearfrom the record that he andButcher worked in the samedepartment orthathe exercisedany supervisoryfunctionwithrespect toButcherAccordingly,there is no reason to infer that in the normalcourse of eventsWardell wouldhave beeninformed by the Company'smanagement as tothe reason Butcher was discharged31Hosch previously had been employedby the Company from February 9untilMarch 9, 1967,as an operator in the machine shopremaining cards to employees on other shifts. Also, Hoschwas the only representative of the third shift on thein-plant organizing committee She testified to an incidentthat occurred about April 17, 1968, from which it isclaimed that the Company acquired direct knowledge ofher union activities Sharon Hosch was sitting at a tablewithherbrother-in-lawAlHosch and three otheremployees, including Paul Winston and Wally Chalewa 30Also present and sitting nearby was Milton McHale,machinery supervisorAccording toHosch's furthertestimony, within the hearing of McHale, Chalewa saidloudly, "Sharon, get out a union card and sign up Paul "Sharon Hosch did nothing, but Al Hosch took out aunion card and gave it to Paul WinstonContrary to Respondent, I infer that the Companyacquiredknowledge of Hosch's union activities Inaddition to the fact that Hosch's testimony regarding thecafeteria incident, overheard by Supervisor Milt McHale,isundenied, it is highly improbable that after she haddistributed 13 authorization cards to employees on thethird shift when the aggregate number of employees onthe shift was about 18, that the supervisory personnelwould not have learned about her activitiesHosch's employment terminated on April 27, 1968,with the elimination of the third shiftHosch was thenearning $1.83 per hour presumably computed on the basisof $1 68 base rate plus 15-cent shift differentialOn Wednesday, April 25, General Foreman WayneMoore notified the third-shift employees individually thatthe shift was being discontinued and that the Companyintended to absorb the employees on the other two shifts.Moore asked each employee for his shift preference.According toMoore, at that time, he did not offer aspecific job to any employee, but informed the employeesthat their assignments on the first and second shifts wouldbe discussed on Friday.Moore testified thatHoschinformed him that she would have a problem working onthe first or second shift because then she would have toget a babysitter. On Friday Hosch told Moore she wouldnot be able to work on either the first or the second shiftand would be looking for other employment 3i"Donald Henderlong, supervisor of the rubber area, testified that inApril 1968 Chalewa was a foreman on the third shift"I credit Moore's versions of his conversations with Hosch Accordingto Hosch, on April 25 Moore told her that the Company was discontinuingthe third shift as of April 27 and that she could be put on a sorting job onthe first or second shift The base rate for a sorter was $1 60 Hosch didnot testify that she knew what the rate for a sorter was Hosch askedMoore whether there were any openings in the machine shop to which hereplied that he did not know of any but would check upon the matterHosch explained to Moore that she couldn'tafford the reduction in wageswhich a change to the sorting job on the first or second shift would involvebecause she would have to hire a babysitter plus drive herself to and fromwork She told him she would check with her husband The next eveningshe spoke with Moore again and told him that she could not accept anyjob other than in the machine shop and Moore replied that he was sorrybut there wasn'tany opening at that time,"that he would let me know .And that I would have to take a layoff until then " While Hosch testifiedthat the consideration which impelled her to refuse the job as sorter wasthat she "couldn't take the cut in the wages that would have been on thatparticular job," her further testimony reveals that she was uncertain as tothe rate of pay for an operator in the machine shopWhen oncross-examination she was asked whether she knew the difference in ratesof pay for a first-shift machine operator and a second-shift sorter(with the10-cent shift differential the base rate for a second-shift sorter was morethan the base rate for a First-shift machine operator)Hosch answered, "Ididn't know the exact amount, but I knew that I could make any incentiveon the machine,running the machine job I was positive " She also statedshe did not believe there was an incentive on sorting but did not make anyinquiry about the matter If Hosch'sprime consideration was how much 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDA week after her termination Hosch had a conversationwithPersonnelManager Frank Caruk in his office 32According to Hosch, she asked Caruk whether there wasan opening in the machine shop He replied that there wasnone She said that she would take a job in the machineshop on either first or second shift Caruk agreed to letherknowCaruk denied Hosch's version of theirconversation and testified that on the occasion to whichshe referred she had come into the plant to pick up herlastcheckShe remarked that she regarded herself ashaving been laid off and he responded that the Companyconsidered that she had quit because she had been offeredanother job I credit Caruk's version of the describedconversation, rather than Hosch'sContrary to the contentions of General Counsel and theCharging Party I find that Hosch quit her employment onApril 27 when the third shift was eliminated and that thecircumstances do not spell out a constructive dischargeThereafter,onSeptember 5, 1968, Sharon Hoschapplied to the Company for employment in the machineshop" by mailing the following letter to CarukIam still available for employment in the machine shopeither first or second shift and would appreciate beingcalled at the first opening that is available "she would earn upon transfer to the first or second shift, rather than theproblem of caring for her small children,then it is implausible that shewould not have made inquiry as to the rates of pay and shift differentialsfor the various lobs"Hosch testified that as she was about to leave the plant on April 27 sheobservedMartinOlliges,assistantpersonnelmanager,walking inAccording to Hosch,"Iwent up to him and said that I had heard rumorsfrom the other employees that I had quit, and that I wanted it on myrecords that I hadn't,that I would take the first opening on the first orsecond shift in the machine shop And he said, well, he would look into itand be sure my record was straight" Olliges testified that the conversationtook place near the loading dock as he was entering the plant AccordingtoOlliges,"she stopped me and indicated she considered losing heremployment to be a layoff And in the process I acknowledged what shesaid " Charging Party argues,"regardless of whether Olliges told her thathe would see to it that the records conformed to her request,or whether hemerely acknowledged receipt of her request,it is clear that he, the assistantpersonnel manager of the Company,was being informed by Hosch that she'did not wish to be considered a quit,but wished to be on layoff In otherwords she was telling Olliges that her relationship with the Company wasnot severed, but that she wished to be recalledifanyopportunity aroseWhether Olliges misled her by merely saying yes or ok, or whether heactually said, yes,Iwill correct the records,'the important thing is thatshe explained her position to him and that he understood her explanation "Ido not agree with Charging Party'sargument even if the incidentoccurred as Hosch testified it didWhether or not Hosch quit heremployment turns not upon her state of mind or upon her intentions butupon what happened The operative facts are that Hosch was advised thather job on the third shift was being eliminated,that she was offeredemployment on either the first or second shift,and that she rejected suchemployment In these circumstances,regardless of what she might haveintended to do, she quit her employment(This followsregardless ofwhether the Company through the device of offering her an unacceptablejob unlawfully and in violation of Sec 8(a)(3) induced her to quit her joband regardless of whether she applied for employment in a job differentthan the one offered to her)Furthermore,according to Hosch,Olliges'response to her statement that she had not quit and would take the firstopening on the first or second shift in the machine shop was merely that"he would look into it and be sure my record was straightAnd hetold me he would let me know" Thus,he neither told her that he acceptedher assertion that she was not to be considered as an employee who hadquit her job or that the Company would consider her as an applicant foremployment in the machine shop on the first or second shift"Hosch testified that on several occasions after her last conversationwith Carukshe telephoned Respondent's plant with the object of speakingabout employment in the machine shop but that on none of thoseoccasions was she successful in contacting Caruk or any other official ofthe CompanyCaruk responded by letter, dated September 16, 1968,which reads as follows.Dear Miss HoschThis letter is in reply to your letter dated September5, 1968, informing us that you are still available foremployment in the machine shop for either the first orsecond shiftAs you are well aware, at the time we eliminated our3rd shift operation on April 26, 1968, all 3rd shiftemployees including you, were offered available jobs onthe 1st and 2nd shifts Rather than take one of thesepositions you informed us that you could not workeither of these shifts and chose to voluntarily quit theCompany You were at that time and until just recentlyeligible for rehire and had you notified us of youravailability for work on the 1st or 2nd shift and appliedfor a job with us, you would have undoubtedly receivedfavorable consideration.In the past few days, however, it has come to ourattention, and your letter implies, that you contend thatat the time of the 3rd shift elimination you made therequest to several management officials to work on the1st or 2nd shifts and your request was refused You aswell as Company officials know that you made no suchrequest and that you voluntarily quit the Company.If such is now your contention we can only concludethat you are not truthful and trustworthy, therefore, notof the caliber or type of person we desire to have as anemployee and would not be eligible for rehire by theCompanySince, however, we are not absolutely certain as towhat your contention is about your quitting theCompany,wemustwithholddecisiononyouremployment eligibility until it can be determinedPlease understand that your refusal to determineyour employment eligibility at this time has nothing todo with you having filed a charge against the Companywith the National Labor Relations BoardWe respectyour rights and the rights of all of our employees toutilize any legal rights and remedies available to themWhen we learned you had filed a charge with theNational LaborRelationsBoard we were surprised butfelt that perhaps you sincerely, although mistakenly,believedthatthe3rdshiftwaseliminatedtodiscriminate against you, or that you had some otherreasonable but mistaken grounds for feeling you hadbeen discriminated against. Apparently, however, suchisnot the situationWe, therefore,must withholddecisionon your request until such time as yourtruthfulness and trustworthiness can be determined.Very truly yours,BRAKE PARTSCOMPANYFRANK H. CARUKPersonnel ManagerGeneral Counsel and Charging Party contend that thisletter in and of itself constitutes a violation of the Actbecause 'Jilt is an attempt to punish a person for usingBoard processes although the pretext is that she is beingpunished for untruthfulness." I agreeThe letter advisesMrsHosch that she is notimmediately eligible for employment with the Companybecause there now exists a question concerning her"truthfulnessandtrustworthiness "Thisquestion,"Mrs Hosch testified that the representative of the General Counsel hadsuggested that she write a letter to the Company after she had complainedto him that telephoning didn't seem to help much BRAKE PARTS CO.259 ,according to the letter, (I) arose in the past few days, (2)because the Company believes she contends (3) that at thetime the third shift was eliminated she asked severalmanagement officials for work on the first or second shiftand was refused "MrsHosch's contention referred to in the letterappears to be the contention which was advanced in theseproceedings that Hosch had been constructively dischargedby being refused a transfer to a job in the machine shopon the first or second shift. No explanation has beenoffered to the contrary. Neither Caruk nor any otherwitness who testified on behalf of' the Company explainedhow the Respondent learned of Hosch's contentionalthough Caruk's letter states that "[tin the past few daysithas come to our attentionthat you contend,... "'However,on September If, 1968, 5 days before theRespondent wrote its letter to Sharon Hosch, counsel forGeneral Counsel served upon Respondent an Answer toInterrogatories which states, in pertinent part, as follows2.With respect to paragraph 7(a) of the Complaintand General Counsel's More Definite Statement, theRespondent refused to reinstate former employeeSharon Hosch to her former or substantially equivalentposition of employment on April 26, 1968 and at alltimes thereafter3With respect to paragraph 7(a) of the ComplaintandGeneralCounsel'sMore Definite Statement,SharonHosch requested to be transferred to anavailable job on or about April 25, 26, and 27, 1968and May 3, 19684With respect to paragraph 7(a) of the ComplaintandGeneralCounsel'sMore Definite Statement,SharonHosch requested to be transferred to themachine shop.5With respect to paragraph 7(a) of the ComplaintandGeneralCounsel'sMoreDefiniteStatement,Sharon Hosch made the request to transfer mentionedabove to Frank Caruk, Martin Olliges, and WayneMoore either individually and/or jointly in the plant "Absent any other explanation the reasonable inference isthatCaruk in his letter was referring to the Answer toInterrogatories as the source of the information whichcame to the Company's attention within "the past fewdays."Thus,Respondent's claim that Hosch may beuntruthful and untrustworthy is founded upon informationset forth in the formal papers served in these proceedingsThe self-serving statement in the letter disclaiming anyconnection between the action taken against Mrs Hoschand the pending proceedings before the Board is withoutsubstanceThe letter states specifically that "we mustwithhold decision on your employment eligibility until[your contention about your quitting the Company] can bedetermined " However, this contention is the very issuethat must be resolved in order to decide and dispose of theallegations in the complaint that the Respondent hadunlawfully discriminated againstMrsHosch when heremployment terminated on April 27, 1968 How then canthe determination referred to in the letter be unrelated tothe pending Board proceedings? The letter, I find, informsMrs Hosch that she is being penalized by being refusedconsideration as an applicant for employment because ofher involvement in these proceedings and the contentionsbeing advanced herein with respect to her termination."Respondent thus has discriminated against her for reasonsprohibitedbySection8(a)(4),andbecausethediscrimination arises out of a proceeding brought upon theinstigationof the Union it would tend to discouragemembership in the Union. Accordingly, I further find thatonSeptember 16, 1968, Respondent in violation ofSection 8(a)(1), (3), and (4) of the Act discriminatedagainst Sharon Hosch by rejecting" her application foremployment."IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.HavingfoundthattheRespondentunlawfullydiscriminated against Sharon Hosch with respect to herapplication for employment, I shall recommend that theRespondentofferher immediate employment as amachine operator in its machine shop if such positionbecame available on or after September 16, 1968, whenRespondent rejected her application for employment. Ishallfurtherrecommend that the Respondent makeSharon Hosch whole for any loss of earnings suffered byher as a result of the discrimination against her bypayment to her of a sum of money equal to that whichshe would have earned from such date beginning on andafter September 16, 1968, as a job for which she appliedbecame available, until the date of such offer, less her netearningsduring said period. Such backpay shall becomputed on the basis of calendar quarters, in accordancewiththemethod prescribed inFW WoolworthCompany,90 NLRB 289 Interest at the rate of 6 percentper annum shall be added to such net backpay and shallbe computed in the manner set forth inIsis Plumbing &Heating Co,138 NLRB 716Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following"Neither in its letter nor at the hearing did Respondent contend thatMrs Hosch lacked the qualifications to perform the job for which sheapplied"In response to Respondent's request for a more definite statement ofthe allegations of the complaint in this case, on August 19, 1968, counselforGeneral Counsel served upon Respondent a More Definite Statement,as followsWith respect to paragraph 7(a) of the Complaint, the Respondent"constructivelydischarged"employeeSharonHosch in that itterminated her by refusing her request to be transferred to an availablejob after her shift was eliminated"It is not materialthat the charge filed on Hosch's behalf, or thecontentions advanced in support of the charge, may turn out to be withoutmeritJohn Oster Manufacturing Co,173NLRB No 82, fn 3, TXD,Waterman Industries,Inc,91NLRB 1041, 1043, fn 8"It is immaterial whether the rejection was final or was provisional"Hoover Design Corporation,167 NLRB No 62,Lee CylinderDivisionof Golay & Co ,156 NLRB 1252, modified in other respects 371 F 2d 259(C A7),G C Lingerie Corporation of Alabama,146NLRB 690,MajesticMetal Specialties, Inc,92 NLRB 1854, 1865-66,Dubin-HaskellLining Corp v N L R B ,386 F 2d 306, 309 (C A 4), cert denied 393US 824 260DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAWIBy threatening employees with discharge and otherreprisals for engaging in union activities, by coercivelyinterrogating employees as to who favored or who wasactively assisting the Union and as to who was going to bethe union steward, and by threatening employees that itwill spy upon or otherwise engage in the surveillance oftheir union activities, the Respondent has interfered with,restrained, and coerced its employees in the exercise ofrights guaranteed to them by Section 7 of the Act, andhas thereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act2BydiscriminatorilyrejectingSharonHosch'sapplicationforemployment because the Union filedcharges on her behalf with the National Labor RelationsBoardandbecauseofherinvolvement in theseproceedings, thereby discouragingmembership in theUnion, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(3), (4), and (1) of the Act3The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act4.The Respondent has not engaged in any violations oftheAct by reason of conduct alleged in the complaint inCase 38-CA-506 to constitute unfair labor practices exceptinsofar as such conduct hereinabove has been found toviolate Section 8(a)( 1), (3), or (4) of the Act[Recommended Order ommitted from publicationAPPENDIX AIFirst of all let me say that it is good to see all of youagainWith my schedule being what it is, it is hard for meto come up here to see you as often as I would like.Unfortunately, this visit is not for a pleasant purposeThose of you who have been here since the plant openedwill remember us discussing this ugly subject before. I'llget right to the point I have come up here to talk to youabout a very serious matter-the future well being of thisplant and your jobsI'm no orator and I don't like long speeches, but I havea lot of important things to say so I have written themdown so I wouldn't forget or leave anything out.Everything I say today is important to all of us'You know, your future job security and welfare as aBrake Parts Company employee depends on one thing andone thing alone, thewell beingof this plant, its ability tocompete with other companies and grow in volume ofsalesand to maintain our high quality standards.Anything that can hurt our ability, our growing volumeand quality standards can and will hurt you Let me pointout that security for all of us depends upon our ability tosellour products at a profit in an open competitivemarket If we can't do this, if our products pile up here inour warehouse our shareholders will send us a big padlockand we're out of businessIam here today because I have just heard aboutsomething that could have a very adverse effect on thisplant and, in the long run, on your fobs. I'm talking aboutthe UAWIunderstand they are passing out their propaganda andcards and I understand they are trying to get you to signtheir cards telling you it isonlyto get an election' Don'tsign without knowing what is involved and don't believe itisonlyfor an election They don't want just an election.They want to get in any way they can Those union cardsare dynamite' I can assure you they have more plans foryour signature than an election. They haven't told youeverything and don't want toThey probably would try to use those cards to get inhere by some short cut method without having an electionNamely, by a demand to the company to recognize theUnion as the bargaining agent forALLemployeeswithout an election. Ask them if the only reason theywant you to sign a card is to get an election9 I think youwill find that they have already lied to you about thosecardsThey look at those cards as monthly dues of about$6 00 or $7.00 dollars or more from each of you.Assessments-You probably are aware of the recent Autostrikes whereby the UAW assessed all of its membershipadditional money to help support the strikeAnother way they may have lied to you about thosecards is by saying no one will ever know if you sign one.Many times employees have to get on the witness stand inopen court and swear under oath that you signed a cardThose cards are one of the trickiest little legaldocuments you can ever put your signature on Yoursignature is too valuable and important and binding to puton something when you have never dreamed about all theconsequences. Think! Don't sign anything) Don't sign thecardwithouthavingallthefacts,even though werecognize the pressure some fellow worker may bear onyou Let's move on and talk about the basic question ofwhether you need a union here or whether a union wouldbe in your best interestsFirst of all, I want you to know in no uncertain termsthatweprefertodealwith youwithout a unionon aman-to-man basis as we have always done in the past,without any outsider who knowsnothingabout makingand selling brake parts coming in charging you dues andassessments and stirring up constant trouble I want to tellyou now that we intend to use every. legal means to keepthese outsiders from coming inWe recognize we have hadproblems with equipment and parts but we have madetremendous strides in the right direction and have manymore similar projects under way No union can help solvethese problems. These are solved by Management andEmployees.Let me explain WHY we take this attitudes1.We have a relatively small plant here. Everyoneknows almost everyone, we're not a big giant wherepeople are numbers. In a small comfortable plant likeours,we don't need a union to deal with each other. -Our basic philosophy-get the job done through peopleby being able to communicateindividuallywith ourpeople we can and will accomplish the end results2.We are going to do what we think is fair by youand what our business will allow-union or no union.No union can make us do more or less. The only waythey haveto trytomake us do anything is by pullingyou out onstrike!3.Unions can call strikes Nobody wins in a strike;you lose wages, and we lose customers, we also losesalesand the ability to pay you Remember, yourpaycheck comes from the company If we losecustomers, the business suffers and if the businesssuffers, you suffer4Unions cost companies money by stirring upconstant conflicts and friction between employees andmanagement. They must do this to justify chargingmonthly dues.5You don't need a union because you are going toget everything without a union that you could get witha union, and without having to pay dues to the union.We believe we have proved to you our sincere concern BRAKE PARTS CO.261forallemployees.We have made many changes inbenefits and working conditions and we intend to do thesame in the futureMany of these changes haveresulted from discussions with our employees6Unions have been known to run plants completelyoutof business --losing jobs for everyone It hashappened many places that I know aboutSo don't sign those cards without considering all thefactsFurthermore, if you did sign one without knowingall the facts, you have a legal right to get it back byasking for itWe intend to protect your legal right, soifyou ask for your card and it is not immediatelyreturned to you, we want to know. It they refuse to giveback a card, we can have it invalidated legally for you.I'm sorry for being a little long, but I believe Iwould not be fair to you if I did not point out thesethings to you. It is a very serious matter and I owe it toyou as our employees to tell you how we feel and whatwe knowIf you have any questions, feel free to talk to me orany member of management after this meeting. We areready and willing to discuss this union thing with any ofour employees any time In fact, as you have done inthe past, come to us any time with any question orproblem. We want to help.Thank youAPPENDIX BJune 7, 1968Dear Employee,As we told you in our letter of Friday, the 24th ofMay, the UAW has had its say, and they probably do notwant you to hear the Company's side of this current unionquestionThey know that if you are exposed only to their"brainwashing" tactics and do not getALL THEFACTS,they have a better chance of getting you to voteforthem so they can get their hands into yourpocketbooks These UAW "organizers" have been knownto boast that if they can get your ear for long enoughwithout you hearing the other side of the picture, they canget anybody to vote for them.Well, we do not intend to fail to meet our obligationsto youWe recognize an obligation to you as our goodemployees to point out to you things that we think youshould consider before deciding how to vote on this allimportant matter that may affect you and your family fora long time to come, whichever way you voteItisbecause of this obligation and because, quitefrankly, we believe that the future well being of this plantwill be better insured by continuing to deal face to facewith each other rather than through this outsider thatcares nothing about the well being of your Company.One of the things that the UAW will not tell you aboutisSTRIKES!! No, they won't bother to mention strikesbecause they know that the sorry spectacle that resultsfrom a UAW strike is something they do not want you tothink about before voting. They know that the only waythey have to force a company to agree to anything that itdoes not believe it should agree to, or that it does notwant to agree to, is to pull employees out on strike towalk a picket line for an unknown period of time.Many of you have never experienced the miseries andhardships that come from a UAW strike to try to forceacceptance of their demandsA few of the things thataccompany these unfortunate events are:IPaychecks stop!2The State does not pay unemployment!3.The Company has a right to continue to operate!4.The Company has the right topermanentlyreplacestrikers the minute they walk out the door! Thismeans that when the strike is over the replaced strikershaveno /obst5.The union can still collect dues from strikers'6.The paychecks of the union organizers do not stopbecause they are paid out of union dues! Paid byemployees like you?7.Possibilityof lost customers and ultimatereduction in jobs'8.Possible violence that sometimes results fromstrikes!It is not a very pleasant picture, is it9 Well-it happensall the time No doubt, the UAW will try to tell you thatthey will take care of you during a strike They will talkin terms of their strike benefits which they pay employeesduring a strike. You had better take a close look at theexact amount they are talking about (and to be on thesafe side, get an agreement from them in writing sayingthat if you have to go out on strike and miss anypaychecks they will make up what you lose) before youtake a chance on these fast talking organizers who will trytomake you think you can walk a picket line with nopaycheck coming in without feeling the pinch. I wonder ifyour creditors would buy the UAW assurances, or if theywant something more concrete? Many employees have lostcars, homes, appliances and other things they were buyingon time because of wages lost during strikesAnother aspect about strikes that the UAW does notlike to talk about is the fact that they often assessemployees who are not out on strike and who have noquarrelwith their company for strikes called in otherplacesYou know, the news is almost always full of talkabout a UAW strike in some big automobile plantsomewhere Last summer, as you all know, Ford MotorCompany had a lengthy strike During this strike theUAW assessed its members in non-striking plants in otherindustries as well, approximately $30.00 each, to help payfor the Ford strike. That doesn't seem quite right, does it?Ask the "in-plant committee of organizers" about thesefacts.Tell them to put their answer in writing the wayyour Company deals with you.Now, we want it clearly understood that unionizationwould not necessarily result in a strike here or the loss ofbenefits or jobs.We are not saying that we would refuseto bargain in good faith, that bargaining would be futile,or that we would try to precipitate a strike by failing touphold our obligations under the law. On the other hand,the law does allow an employer an absolute right to standfirm and not give in to union demands just because theunion threatens a strike If the UAW came in here withunreasonable demands, though, we would not sell thisCompany and your job out by agreeing to things that webelieved would shackle this Company down to the pointthat it simply could not operate profitablyWe do not mean to imply that we would try to cause astrike by retaliating in the event of unionization, but wewould not be upholding our obligation to you if we didnot point out to you the very real possibility of a strikewhen the parties fail to reach agreement duringnegotiations.You know, it all boils down to a very simpleproposition.without the UAW, we can guarantee youthere will be no lost paychecks becauseofa UAW strike-with the UAW they cannot guarantee you that there willbe no strike and no lost paychecks Can you afford to 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDtake this risk?YOU BE THE JUDGE AFTER LOOKING AT ALLTHE FACTS'VOTE "NO" ON ELECTION DAY'Sincerely,JW Adel